         Case 4:14-cv-00040-CSM Document 232 Filed 06/04/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne     )
Abelmann, as successor-in-interest to     )
Leanne Abelmann, deceased,                )
                                          )
              Plaintiffs and Counterclaim )
              Defendants,                 )             ORDER
                                          )
       vs.                                )
                                          )
SmartLease USA, LLC,                      )
                                          )
       Defendant, Counterclaimant, and    )
       Third-Party Plaintiff,             )
                                          )             Case No. 4:14-cv-040
       vs.                                )
                                          )
Executive Housing Solutions, LLC; Ray     )
Wurth, Don Gibson, and Richard Church     )
a/k/a Chad Church, d/b/a Executive        )
Housing Solutions, LLC; Ray Wurth, Don )
Gibson, Richard Church a/k/a Chad Church, )
                                          )
              Third-Party Defendants.     )


        The court held a status conference with the parties by telephone on June 4, 2020. Pursuant

to its discussion with the parties, the court shall cancel the final pretrial conference set for June 30,

2020, and the jury trial set for July 14, 2020, with the understanding that both shall be rescheduled

as necessary at later date and time. Additionally, the court shall suspend all pending deadlines.

Finally, the court shall schedule another telephonic status conference with the parties on July 16,

2020, at 10:00 AM CST. To participate in the status conference, the parties should dial (877) 810-

9415 and enter access code 8992581.




                                                   1
 Case 4:14-cv-00040-CSM Document 232 Filed 06/04/20 Page 2 of 2



IT IS SO ORDERED.

Dated this 4th day of June, 2020.
                                        /s/ Charles S. Miller, Jr.
                                        Charles S. Miller, Jr., Magistrate Judge
                                        United States District Court




                                    2
